The majority of the court have overlooked and ignored the rule recognized in Gilbert v. Gilbert, 305 Ill. 216, andTermaat v. Termaat, 357 id. 472, with reference to the division of property between husband and wife in a divorce proceeding. The rule which permits an inquiry into the amounts contributed by joint tenants was also recognized in People v. Varel,351 Ill. 96. Section 17 of the Divorce act (Smith's Stat. 1935, chap. 40, par. 18,) is also totally disregarded and treated as non-existent. There is no reason given for binding the hands of the chancellor by the presumption of a gift in the case before us where the tenancy was joint that would not apply with equal force to a husband or wife who held the fee simple title absolute. The results of the rule laid down would be most disastrous if a "gold-digger" married, obtained title to her husband's real estate and divorced him. If the presumption of gift applies in the instant case it would apply with equal force to the hypothetical case of the gold-digger. *Page 403